MASSEY, Chief Justice
(dissenting in part, concurring in part).
I cannot agree with Justices BOYD and RENFRO that the judgment of the trial court, as same pertains to the declaratory judgment feature, should be reversed and remanded. I would affirm the declaratory judgment. I do believe, however, that it would be proper to reverse the judgment in favor of Kelliher and against Thom and the Superior Insurance Company, based upon Kelliher’s cause of action in tort against Thom and based upon the declaratory judgment establishing the Superior Insurance Company’s liability under the policy of insurance.
It has been said that a declaratory judgment proceeding is sui generis. Its purpose in the instant proceeding was to establish whether the Superior Insurance Company was obligated under its policy on the automobile of Thom, under the peculiar circumstances of the case, to defend the tort action brought by Kelliher against Thom. Superior should not be penalized because of any failure to defend such a tort action until it became finally determined in the declaratory judgment proceeding that it was obligated by contract to conduct such a defense. By the very terms of the policy Thom was obligated, in the event of such defense by Superior, to render prescribed aid and assistance. *281Circumstances presented by the trial of the tort action along with and in combination with the declaratory judgment action (truly an adversary proceeding between Thom and Superior Insurance Company), inhibited the cooperation in the tort action required to be rendered by Thom in aid of Superior in any defense of him in the tort action. Furthermore, until the issue in the declaratory judgment proceeding was resolved, Superior could not know that it had an obligation to defend Thom, and, should it have elected to try to do so, its efforts would only have been abortive of the entire ground upon which it sought to escape contractual liability. It is obvious from the record before us that Superior did not in any manner attempt to defend Thom from Kelliher in the proceedings of the trial court.
It is my opinion that the “negligent tort” suit should not legally be considered as having been tried, and that the attempted trial thereof along with the proceedings properly tried constituted an utterly void and purposeless activity. Furthermore, for the same reasons that judgments are to be reversed as to all defendants where liability is joint, and not joint and several or several only, and the appeal is by fewer than all of the jointly liable individuals, I am of the opinion that the judgment entered in the tort action should be reversed as against Thom and retried despite the fact that he did not individually appear in this court as an appellant. Furthermore, if Superior Insurance Company owed Thom a defense of the action in tort alleged against him, — and I believe we should affirm the declaratory judgment establishing such, — the bond of Superior operated to save him from the finality of the j udgment in tort.
My belief and opinion, — that the declaratory judgment establishing that Superior is obligated under the policy of insurance to defend Thom should be affirmed and not retried, — is founded upon the premise that said Company has already been afforded full opportunity to litigate the question of its liability under the contract, and that the error of law on the part of the trial court in permitting the litigation of Kelliher’s action for damages because of negligent tort was actually harmless error, not requiring reversal in view of the provisions of T.R.C.P. 434. In other words, I do not believe that the jury returned a verdict other than the verdict it would have returned had the error not occurred. No evidence of any consequence was introduced upon the trial other than the identical evidence which would have been introduced in any event. It seems to me that Thom has fairly won his case in the declaratory judgment proceedings and should not be forced to try it again.
I therefore respectfully dissent from the majority action which orders a retrial of the declaratory judgment action. I would affirm the judgment of the trial court as same pertains thereto, though I agree with Justice BOYD that the judgment in other respects should be reversed.